Citation Nr: 0118979	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued VA compensation benefits.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

4.  Entitlement of surviving spouse of veteran to nonservice-
connected death pension benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel
INTRODUCTION

The veteran had active recognized guerrilla service from 
October 1942 to August 1945.  He had Regular Philippine Army 
service from August 1945 to March 1946.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death, DIC, entitlement to accrued VA compensation benefits, 
and entitlement to nonservice-connected death pension 
benefits.

It is noted that the appellant requested and was scheduled 
for a personal hearing before a Member of the Board at the RO 
in June 2001.  She was notified of the time and date of the 
hearing by mail sent to her last known address; she failed to 
appear for that hearing and neither furnished an explanation 
for her failure to report nor requested a postponement or 
another hearing.  When an appellant fails to report for a 
scheduled hearing and has not requested a postponement, the 
case will be processed as though the hearing request was 
withdrawn.  38 C.F.R. § 20.704(d) (2000).  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1986; the cause of his 
death was acute tetanus.

2.  He had no service-connected diseases or injuries during 
his lifetime.

3.  The cause of the veteran's death is not shown to be 
related to his period of service.

4.  The appellant did not file a claim for accrued VA 
compensation benefits within one year of the veteran's death.

5.  The evidence of record does not show that the veteran was 
in receipt of compensation at the time of his death for 
service-connected disability, rated totally disabling on any 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of his discharge or other release from active 
duty; also, he was not "hypothetically entitled" to be 
rated totally disabled on any basis.

6.  The veteran performed recognized service as a guerrilla 
in the Commonwealth Army of the Philippines from October 1942 
to August 1945 and in the Regular Philippine Army from August 
1945 to March 1946.  

7.  He did not have the requisite service for the appellant 
to be eligible for VA death pension benefits.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.310, 3.312 (2000).

2.  The appellant has no legal entitlement to accrued VA 
compensation benefits.  38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000 (2000).

3.  The criteria for an award of DIC benefits have not been 
met.  38 U.S.C.A. § 1318 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.22 (2000).

4.  The appellant is ineligible for nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 107, 1541 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the veteran's surviving spouse.  The 
veteran, a resident of the Philippines, had recognized 
guerrilla service from October 1942 to August 1945, and 
Regular Philippine Army service from August 1945 to March 
1946.  National Personnel Records Center (NPRC) records 
verify his service, as above; he had no additional service 
after June 30, 1946.  

He died on February [redacted], 1986.  The cause of his death was 
listed as acute onset tetanus.  Service records are silent 
with respect to tetanus.  Furthermore, during his lifetime, 
he was not service connected for any disease or disability.

In June 1998, the appellant filed a claim of service 
connection for the cause of the veteran's death, entitlement 
to accrued VA compensation benefits, DIC benefits under 
38 U.S.C. § 1318, and VA nonservice-connected death pension 
benefits.

By letter dated in September 1998, the RO asked the appellant 
to supply certain relevant evidence, to include names and 
contact information of VA and non-VA healthcare providers who 
treated the veteran since discharge from service.  The RO was 
primarily interested in evidence related to all that may have 
contributed to his death.  The RO also indicated that medical 
evidence linking the veteran's death to service would be 
helpful.  As revealed by a review of the claims file and as 
noted in the statement of the case, the appellant did not 
provide the requested information.

That month, the RO wrote to San Pedro Hospital, the place of 
the veteran's death, asking for medical records. 

By March 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death, entitlement 
to accrued VA compensation benefits, entitlement to DIC 
benefits, and entitlement to nonservice-connected death 
pension benefits.

The June 1999 statement of the case indicated that the RO's 
September 1998 letter to San Pedro Hospital was returned as 
undelivered.  Apparently, the hospital was no longer in 
operation.

The Board concludes that although this claim was decided by 
the RO before enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand to the RO for additional action is not warranted as VA 
has already met its obligations to the appellant under that 
statute.  As explained more fully below, all relevant facts 
have been adequately developed by the RO.  Given the facts of 
this case, there is no reasonable possibility that any 
further assistance to the appellant would aid in 
substantiating her claim.  She was notified by letters dated 
in September 1998 and December 2000 of the sort of evidence 
necessary to substantiate her claims.  She was reminded of 
the same by rating decision and statement of the case.  She 
did not respond to the RO's letters.  In view of the 
foregoing, and because, as explained below, a medical opinion 
is not necessary in this instance, the Board finds that VA 
has fully satisfied its duty to the appellant under VCAA.  As 
the RO fulfilled the duty to assist, and because the change 
in law has no material effect on adjudication of her claim, 
the Board finds that it can consider the merits of this 
appeal without prejudice to her.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

Entitlement to Service Connection for the Cause of the 
Veteran's Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

As stated above, the veteran died of acute onset tetanus.  
Service records make no mention of tetanus, and there are no 
post-service medical records regarding tetanus.  Also, there 
is no medical evidence linking tetanus to service.  Service 
connection for the cause of the veteran's death must be 
denied, as there is no established nexus between his acute 
onset tetanus and service.  See 38 C.F.R. §§ 3.303, 3.306, 
3.312.

Under VCAA, the Secretary is not required to provide 
assistance to the claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VCAA § 3(a).  Service records provide no pertinent 
information, and hospitalization records do not exist.  Thus, 
there is no way to link the veteran's cause of death to 
service, and there is no reasonable possibility that any VA 
assistance in this matter would benefit the appellant.

Entitlement to Accrued VA Compensation Benefits

The law governing claims for accrued benefits state that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. 
Brown, 8 Vet. App. 558, 560 (1996).

An application for accrued benefits must be filed within one 
year after the date of death; a claim for death pension, 
compensation, or dependency and indemnity compensation is 
deemed to include claim for accrued benefits.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).

The veteran died in February 1986.  The appellant, his 
surviving spouse, did not file a claim for accrued VA 
compensation benefits until June 1998, more than 12 years 
after his death.  Thus, she is not entitled to accrued 
benefits under section 5121.

The Board recognizes that the RO did not address this matter 
in its June 1999 statements of the case.  However, the 
appellant is not prejudiced by such oversight.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  All relevant law and 
regulations were discussed in the March 1999 rating decision.  
Id.  

Entitlement to DIC Benefits Under 38 U.S.C. § 1318

A VA claimant may receive section 1318 DIC benefits in the 
same manner as if the death were service-connected, if not 
based on misconduct, under any one of the three following 
theories: 1) If the veteran was in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death; 2) if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final Board decisions; or 3) if, on 
consideration of the evidence in the veteran's claims file or 
VA custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable, the veteran 
hypothetically would have been entitled to receive a total 
disability rating for a period or periods of time, when added 
to any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22 (2000); see also Cole v. 
West, 13 Vet. App. 268 (1999); Marso v. West, 13 Vet. 
App. 260 (1999).  

Consideration of CUE requires that the appellant first 
specifically raise the issue.  See Ruiz v. Gober, 10 Vet. 
App. 352, 357 (1997).  The Court emphasized this point again 
in Cole, supra.

Also, with respect to hypothetical entitlement to DIC 
benefits, the Court held that a claimant must set forth how, 
based on evidence in the claims file or under the VA's 
control at the time of the veteran's death and law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding his 
death.  See Cole, supra.

In this case, there was no period during which the veteran 
was rated as totally disabled.  Thus, the appellant is not 
entitled to DIC benefits under section 1318.

Even under the Court's "hypothetically entitled to receive" 
theory, entitlement to DIC benefits under section 1318 would 
not be warranted as there is absolutely no evidence of record 
to show that, even had the veteran brought a claim more than 
10 years prior to his death, he would have been entitled to 
receive a total disability rating for the 10 years 
immediately preceding his death, thus entitling his survivor 
to DIC benefits under section 1318.  Furthermore, the 
appellant has submitted no argument to this effect.  See 
Cole, supra (holding that, as to a section 1318 
"hypothetically entitled to receive" theory, a claimant 
must set forth how, based on the evidence in the veteran's 
claims file, or under VA's control, at the time of the 
veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding his death); see also Marso, 
supra.  Similarly, the appellant has not raised any argument 
based on CUE.  As such, the Board need not address that 
matter.  Ruiz, supra; Cole, supra.

Entitlement to Non-Service Connected Death Pension Benefits

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war who met the requisite service 
requirements.  38 U.S.C.A. § 1541 (West 1991).  Those 
requirement include that active military, naval or air 
service for 90 days or more during a period of war.  
38 U.S.C.A. § 1521(j) (West 1991).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain specified benefits which 
do not include nonservice-connected death pension benefits 
pursuant to Title 38, Chapter 15 of the U.S. Code.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.8.

VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, 
service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Here, the veteran's period of recognized service, as verified 
by the NPRC, is October 1942 to March 1946.  Such service 
department determination as to the period of the veteran's 
service is binding on VA.  See Duro, supra.

As discussed above, by operation of law, service prior to 
July 1, 1946, is ineligible for nonservice-connected death 
pension benefits.  38 U.S.C.A. § 107(a).  In this instance, 
the record unequivocally shows that the entirety of the 
veteran's service was before July 1, 1946.  The veteran's 
period of service does not qualify him for nonservice-
connected death pension benefits.  Id.  Thus, the appellant's 
claim for non-service connected death pension benefits is 
denied due to lack of entitlement under the law.  38 U.S.C.A. 
§ 1541(a).


ORDER

The claim of service connection for the cause of the 
veteran's death is denied.

The claim of entitlement to accrued VA compensation benefits 
is denied.

The claim of entitlement to 38 U.S.C. § 1318 DIC benefits is 
denied.

The claim for VA nonservice-connected death pension benefits 
is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

